DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 10-21, 28 & 31 are cancelled. Claims 32-35 are newly added. Claims 1-9, 22-27, 29-30 & 32-35 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the green sheet" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Since claim 33, from which claim 25 depends, only provides antecedent basis for a plurality of green sheets, the limitation “the green sheet” renders the claim indefinite since it is unclear which green sheet is being referred to in claim 35. For purposes of examination, the cited passage above is read as “the green sheets” as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 22, 24-27, 29-30 & 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1) in view of Satake (US 2012/0021304 A1) and Hata’562 (US 2009/0047562 A1).
Regarding claims 1-2 & 22, Hata teaches an electrolyte sheet for a solid oxide fuel cell, wherein a first surface of the electrolyte sheet has 30 or less cracks (claim 1) and 7 or less cracks (claim 2) per 30 mm x 30 mm wide section, and the shape of the crack is linear, chain streak or indentation as well as punctate, circular holes or dents ([0027]-[0028], [0031]-[0032] & [0034]). Hata’s electrolyte sheet includes a zirconia-based oxide stabilized with an oxide of scandium ([0022]). Hata further teaches both sides of the electrolyte sheet having a flat-shaped surface (Fig. 3). As a method of producing the electrolyte sheet, Hata teaches producing a plurality of green sheets (2) and a plurality of spacer green sheets (3); alternatingly stacking the plurality of green sheets and spacer green sheets on a setter (1) and performing baking (Fig. 1; [0042]-prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01 I.				Hata’562 teaches an electrolyte sheet formed using a binder obtained by copolymerizing at least one kind of monomer selected from alkyl acrylates or methacrylates, hydroxyalkyl acrylates or methacrylates, aminoalkyl acrylates or aminoalkyl methacrylates, methacrylic acid, maleic acid and maleic acid half esters ([0022]). Hata further teaches the binder having a number average molecular weight of preferably 50,000 to 150,000 and preferably being polymers of monomers containing 60% by mass or more of isobutyl methacrylate and/or 2-ethylhexyl methacrylate ([0023]). While Hata’562 is silent as to an acid value ratio, it is noted that when the 2 group) * (56.11 g/mol KOH)													Accordingly, the acid value ratio of the copolymer can be calculated as follows:		Acid value ratio = (acid value)/(acid value + hydroxyl value + amine value) = 1/(1+2+1) = 0.25
Regarding claims 3-4, Hata teaches the electrolyte sheet comprising a zirconia-based oxide, wherein the zirconia-based oxide is a zirconia stabilized with an oxide of at least one element selected from the group consisting of scandium, yttrium, cerium and ytterbium ([0035]: When the ceramic sheet is used as a solid electrolyte film, the ceramics is preferably selected from… ZrO2-type solid electrolyte… [0036]: In the ZrO2-type solid electrolyte, at least one oxide selected from the group consisting of… oxides of rare earth elements such as… Sc2O3... is added as a stabilizer to ZrO2).
Regarding claims 5-6, Hata teaches a thickness of the electrolyte sheet being most preferably 0.1 to 0.15 mm [0041] and a plane area of: 100mm x 100mm = 10cm x 10cm = 100 cm2 (Fig. 2).
Regarding claims 24-27, Hata as modified by Satake teaches the electrolyte sheet of claim 1 but is silent as to wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are linear, chain streak, indentation, punctuate, circular holes, or dents (claim 24), wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are linear (claim 25), wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are linear streaks and/or linear indentations (claim 26), and wherein 30 or less cracks with a depth of less than 20 microns and a length of less than 100 microns per 30 mm x 30 mm wide section are the are chain streaks and/or chain indentations (claim 27).											However, as noted in the rejection of claim 1 above, Hata as modified by Satake teaches a method of producing an electrolyte sheet which is substantially identical to that of the instantly claimed invention. Therefore, one of ordinary skill in the art, at the time of the invention, would prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01 I.
Regarding claim 29, Hata as modified by Satake teaches the electrolyte sheet of claim 1 but is silent as to at least one side of the electrolyte sheet having 6 or less cracks as detected based on an image obtained with a CCD camera.								However, as noted in the rejection of claim 1 above, Hata as modified by Satake teaches a method of producing an electrolyte sheet which is substantially identical to that of the instantly claimed invention. Therefore, one of ordinary skill in the art, at the time of the invention, would expect the electrolyte sheet of Hata as modified by Satake to have a structure as claimed in claim 29 (at least one side of the electrolyte sheet having 6 or less cracks as detected based on an image obtained with a CCD camera). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See MPEP 2112.01 I.
Regarding claim 30, Hata as modified by Satake teaches the electrolyte sheet of claim 1. Hata further teaches the electrolyte sheet being manufactured by being fired next to a plurality of 
Regarding claim 32, Hata as modified by Satake and Hata’562 teaches the electrolyte sheet of claim 1 but is silent as to the degree of penetration of the green sheet being 0.01 to 0.3 mm/min. The instant specification states that the degree of penetration of the green sheet is influenced by the acid value and the acid value ratio ([0057]-[0058]). However, as noted in the above rejection of claim 1, when the copolymer includes monomer units of methacrylic acid or maleic acid, aminoalkyl acrylate or aminoalkyl methacrylate, and hydroxyalkyl acrylate or methacrylate, the acid value ratio is determined to be 0.25 which is within the claimed range and the acid value is 1 which is also within the preferred range disclosed in the instant specification ([0058]). Thus, one of ordinary skill in the art would expect the green sheet of Hata modified to include the binder of Hata’562 to inherently possess the same properties (i.e a degree of penetration of the green sheet of 0.01 to 0.3 mm/min).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1), Satake (US 2012/0021304 A1) and Hata’562 (US 2009/0047562 A1), as applied to claims 1-6, 22, 24-27 & 29-30 & 32 above, and further in view of Hata’919 (US 2005/0271919 A1).
Regarding claim 7, Hata ‘555 as modified by Satake teaches the electrolyte sheet for a solid oxide fuel cell according to claim 1. Hata ‘555 further teaches the electrolyte sheet having a surface roughness of preferably less than 5 µm but is specifically silent as to a surface roughness Ra being 0.02 µm to 1.5 µm.									.

Claims 8-9 & 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1), Satake (US 2012/0021304 A1) and Hata’562 (US 2009/0047562 A1) and evidenced by Komada (US 2005/0221161 A1).
Regarding claims 8-9, Hata as modified by Satake and Hata’562 teaches a ceramic electrolyte sheet for a fuel cell (i.e a solid oxide fuel cell) according to claim 1 but does not explicitly disclose a solid oxide fuel cell comprising a fuel electrode, an air electrode and the electrolyte sheet being disposed between the fuel and air electrodes.					However, it is commonly well known in the art at the time of the invention that a solid oxide fuel cell comprises a fuel electrode, an air electrode and a solid electrolyte sheet, disposed between the fuel electrode and the air electrode, and typically made out of zirconia based oxides similar to the instant invention as taught by Komada ([0002] & [0010]).

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1) in view of Satake (US 2012/0021304 A1)
Regarding claim 33, Hata teaches a method of manufacturing an electrolyte sheet for a solid oxide fuel cell, the method comprising:									preparing alumina-based spacers having a surface roughness of 10 microns or less ([0050] & [0055]);											preparing green sheets for the electrolyte sheet, each of the green sheet including a zirconia based oxide and a binder ([0042] & [0050]);							stacking the alumina based spacers and the green sheets alternatively (Fig. 1; [0056]); and 	firing the green sheets after the stacking ([0056]). 							However, Hata is silent as to the alumina-based spacers each having convex-shaped surfaces.													Satake teaches a method of producing an electrolyte sheet for a solid oxide fuel cell wherein a stamper is used to make concaves/convexes on an electrolyte green sheet (Abstract & [0020]). Satake further teaches that the stamper can be pressed on one or both sides of the electrolyte green sheet with the concaves formed in an orderly manner on the stamper to form the convexes uniformly on the surface of the electrolyte green sheet (Fig. 7; [0024] & [0104]-[0105]). As a method of forming the electrolyte green sheet, Satake similarly to Hata teaches obtaining a slurry comprising an electrolyte sheet material such as a ceramic powder, a binder, a solvent, a dispersing agent and a plasticizer and forming the slurry into a sheet shape, followed by drying to produce the electrolyte green sheet ([0081]-[0089]).					It would have been obvious to one of ordinary skill in the art, at the time of the invention, to perform the stamping process on the green sheets of Hata to form the spacer having convexes .
	
Claims 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hata (US 2006/0228555 A1) and Satake (US 2012/0021304 A1), as applied to claim 33 above, and further in view of Hata’562 (US 2009/0047562 A1).
Regarding claim 34, Hata as modified by Satake teaches the method of claim 33 but is silent as to an acid value ratio of the binder being 0.01 to 0.3.						Hata’562 teaches an electrolyte sheet formed using a binder obtained by copolymerizing at least one kind of monomer selected from alkyl acrylates or methacrylates, hydroxyalkyl acrylates or methacrylates, aminoalkyl acrylates or aminoalkyl methacrylates, methacrylic acid, maleic acid and maleic acid half esters ([0022]). Hata further teaches the binder having a number average molecular weight of preferably 50,000 to 150,000 and preferably being polymers of monomers containing 60% by mass or more of isobutyl methacrylate and/or 2-ethylhexyl methacrylate ([0023]). While Hata’562 is silent as to an acid value ratio, it is noted that when the copolymer includes a methacrylic acid or maleic acid monomer, an aminoalkyl acrylate or aminoalkyl methacrylate monomer and a hydroxyalkyl acrylate or hydroxyalkyl methacrylate monomer along with the preferred methacrylate monomer such as isobutyl methacrylate, the resulting copolymer includes one carboxyl group (from the methacrylic acid or maleic acid monomer), two hydroxyl groups (from the methacrylic acid or maleic acid monomer and from the hydroxyalkyl acrylate or hydroxyalkyl methacrylate monomer) and one amino group (from the aminoalkyl acrylate or aminoalkyl methacrylate monomer). The acid value, the hydroxyl value and the amine value of the corresponding copolymer are calculated as follows:		2 group) * (56.11 g/mol KOH)													Accordingly, the acid value ratio of the copolymer can be calculated as follows:		Acid value ratio = (acid value)/(acid value + hydroxyl value + amine value) = 1/(1+2+1) = 0.25 which reads on the presently claimed range. 								Thus, the claimed acid value ratio would have been obvious by the use a copolymer formed by monomer units of methacrylic acid or maleic acid, aminoalkyl acrylate or aminoalkyl methacrylate, and hydroxyalkyl acrylate or methacrylate.							It would have been obvious to one of ordinary skill in the art, at the time of the invention, to use Hata’562’s binder in order to improve the moldability, the strength, and the thermal decomposition property at the time of firing of the green sheet as taught by Hata’562.
Regarding claim 35, Hata as modified by Satake teaches the method of claim 1 but is silent as to the degree of penetration of the green sheets being 0.01 to 0.3 mm/min. The instant specification states that the degree of penetration of the green sheet is influenced by the acid value and the acid value ratio ([0057]-[0058]). However, as noted in the above rejection of claim 34, when the copolymer includes monomer units of methacrylic acid or maleic acid, aminoalkyl acrylate or aminoalkyl methacrylate, and hydroxyalkyl acrylate or methacrylate, the acid value ratio is determined to be 0.25 which is within the claimed range and the acid value is 1 which is also within the preferred range disclosed in the instant specification ([0058]). Thus, one of .

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 22, 24-27 & 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to instant claims 1 & 8 have prompted a new ground of rejection in view of Hata, Satake and Hata’562. 										Thus, in view of the foregoing, claims 1-9, 22-27, 29-30 & 32-35 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727